Title: To George Washington from Edmund Randolph, 6 December 1789
From: Randolph, Edmund
To: Washington, George


          
            Dear Sir
            Richmond decr 6. 1789.
          
          When I had the honor of writing to you last, the amendments had, I believe, been under consideration in a committee of the

whole, and ten were adopted, and the two last rejected. Upon the report being made to the house, and without a debate of any consequence, the whole twelve were ratified. They are now with the senate, who were yesterday employed about them. That body will attempt to postpone them; for a majority is unfriendly to the government. But an effort will be made against this destructive measure.
          In the house of delegates, it was yesterday moved to declare the remainder of the amendments, proposed by our convention, essential to the rights and liberties of the people. An amendment was offered, saying, that in pursuance of the will of the people, as expressed by our convention, the general assembly ought to urge congress to a reconsideration of them. The amendment was carried by the speaker, giving a casting vote. This shews the strength of the parties, and that in the house of delegates the antifœderal force has diminished much since the last year. A representation is to be prepared, and the inclosed speaks the temper, which we wish to exhibit in it. Whether we shall succeed in our attempt to carry such a remonstrance through, is with me very doubtful. It will be pushed; because it seems to discountenance any future importunities for amendments; which in my opinion is now a very important point. I should have been sanguine in my belief of carrying the representation thro’ in its present form, if the friends would have joined the enemies of the constitution, in suspending the ratification of the eleventh amendment; which is exceptionable to me, in giving a handle to say, that congress have endeavoured to administer an opiate, by an alteration, which is merely plausible.
          The twelfth amendment does not appear to me to have a ⟨very real⟩ effect, unless it be to excite a dispute between the United States and every particular state, as to what is delegated. It accords pretty nearly with what our convention proposed but being once adopted, it may produce new matter for the cavils of the designing. I am dear Sir yr obliged and affectionate friend and serv⟨t⟩
          
            Edm: Randolph
          
          
            P.S. I shall do myself the honor of replying to your official letter as soon as the assembly rises.
          
        